Citation Nr: 0115516	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  99-18 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel





INTRODUCTION

The veteran served on active military duty from June 1987 to 
April 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating action by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Jackson, Mississippi. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, the RO has the 
responsibility of ensuring that all appropriate development 
is undertaken in this case.  

Service medical records reflect treatment for chronic low 
back pain in during 1989, following injuries sustained to the 
veteran's back in a September 1988 car accident.  He was also 
treated for psychiatric problems.  A March 1990 medical board 
report includes a diagnosis of recurrent, nonpsychotic 
depression, which was found to have existed prior to service 
entry and not to have been aggravated by service.  The 
veteran has received treatment at a VA facility during 1999 
for psychiatric problems.  He also indicated that he received 
treatment following service for his back disorder. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all records 
of VA and private treatment that he has 
received for his back and psychiatric 
problems both prior to, and following his 
active military duty.  Copies of all 
available, previously unobtained records 
should be associated with the claims 
folder.  

3.  The RO should request the VAMC in 
Birmingham, Alabama to furnish copies of 
all records of treatment that the veteran 
has received at that medical facility 
since June 1999.  

4.  A VA examination by an orthopedist 
should be conducted to determine the 
nature, severity, and etiology of any 
back disability that the veteran may 
have.  The claims folder and a copy of 
this Remand should be made available to 
the examiner in conjunction with the 
examination.  In addition to x-rays, any 
other specialized testing deemed 
necessary should be performed.  

Following a review of the claims folder 
and the examination it is requested that 
the examiner render an opinion as to 
whether it is as likely as not that any 
diagnosed back disability is related to 
the veteran's active military duty.  A 
complete rationale for all opinions 
expressed should be provided.  

5.  A VA examination by a psychiatrist 
should be conducted to determine the 
nature, severity, and etiology of any 
psychiatric disorder.  The claims folder 
and a copy of this Remand should be made 
available to the examiner in conjunction 
with the examination.  Any specialized 
testing deemed necessary should be 
performed.  

The examiner is requested to obtain from 
the veteran a detailed history of his 
pre-service, in-service, and post-service 
psychiatric treatment.  Following the 
examination, it is requested that the 
examiner render an opinion as to when any 
currently diagnosed psychiatric disorder 
is related to service.  If such a 
disability is found to have been present 
at the time of entry into active duty, 
the examiner should express an opinion as 
to whether it is as likely as not that 
the preservice psychiatric disorder 
underwent a chronic increase in severity 
beyond its natural progression during the 
veteran's active service.  A complete 
rationale for all opinions expressed 
should be provided.  

6.  The RO should then re-adjudicate the 
issues of entitlement to service 
connection for a back disability and for a 
psychiatric disorder.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal as well as a summary of the 
evidence received since the issuance of 
the statement of the case.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


